Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Trio-Tech International 16139 Wyandotte Street Van Nuys, California 91406 We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of our report dated September 28, 2010, relating to the consolidated financial statements of Trio-Tech International appearing in the Company’s Annual Report on Form 10-K for the year ended June 30, 2010. /s/ MAZARS LLP MAZARS LLP CERTIFIED PUBLIC ACCOUNTANTS Singapore January 5, 2011
